ORDER
PER CURIAM:
Defendant-Appellant Anthony Ashford appeals the trial court’s denial of his Rule 29.15 motion for post-conviction relief claiming that his attorney was ineffective because he did not file a notice of appeal after the trial judge imposed Mr. Ashford’s sentence to run consecutively to, rather than concurrently with, other sentences he was then serving.
We have reviewed the briefs of the parties and the record on appeal. Finding no reversible error, we affirm the trial court’s denial of Mr. Ashford’s Rule 29.15 motion. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).